USCA4 Appeal: 22-1202       Doc: 10         Filed: 08/25/2022    Pg: 1 of 2




                                              UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                                No. 22-1202


        NELSON L. BRUCE,

                              Plaintiff - Appellant,

                       v.

        BANK OF AMERICA, N.A., a/k/a Bank of America; CARRINGTON
        MORTGAGE SERVICES LLC; EXPERIAN INFORMATION SOLUTIONS,
        INC.,

                              Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Charleston. Bruce H. Hendricks, District Judge. (2:20-cv-03778-BHH)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before HEYTENS, Circuit Judge, and KEENAN, Senior Circuit Judge. *


        Affirmed by unpublished per curiam opinion.


        Nelson L. Bruce, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.

              *
                  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d).
USCA4 Appeal: 22-1202         Doc: 10      Filed: 08/25/2022      Pg: 2 of 2




        PER CURIAM:

               Nelson L. Bruce appeals the district court’s order denying relief on his Fed. R. Civ.

        P. 60(b) motions for relief from the court’s prior order dismissing his civil action. We have

        reviewed the record and discern no abuse of discretion. Aikens v. Ingram, 652 F.3d 496,

        501 (4th Cir. 2011) (providing standard of review). Accordingly, we affirm the district

        court’s order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        AFFIRMED




                                                     2